DETAILED ACTION
1.	This action is made Non-final in response to applicants’ Amendments / Request for Reconsideration filed 3/3/22.  Claims 1-11, 13, 19-20 are cancelled; claims 12, 14 and 18 are amended; claims 21-30 are added.  Claims 12, 14-18, 21-30 are pending.  

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	Claims 12, 14-18, 21-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a method comprising a set of “instructions” to conduct a card game. Specifically, the rules comprise “providing instructions” in which specify dealing rules (“dealt to each of the multiple players”) and various “play” or “playing” rules of the cards, which is grouped under Certain Methods of Organizing Human Activity, including ‘Fundamental Economic Practices or Principles’, and ‘Managing Personal Behavior or Relationships or Interactions between People’. Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019 (hereinafter “2019 PEG”); See October 2019 Update: Subject Matter Eligibility (hereinafter “October 2019 Update”); See also 2019 PEG - Section I, Footnote 13 under Certain methods of organizing human activity: In re Smith, 815 F.3d 816 (Fed Cir. 2016)(concluding that “[a]pplicant’s claims, directed to rules for conducting a wagering game” are abstract). 

Limitations that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a);
Applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b); 
Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c); and
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception
Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g); and 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
See In re Marco Guldenaar Holding B.V., 911 F.3d at 1157, 1160, and 1161 (Fed. Circ. 2018). The PTAB, in Ex parte Snow (Appeal 2017-001891) affirmed the examiner’s position that the card game indicia does not transform the abstract idea of a set of rules to a game into patent eligible subject matter (See pages 13-14).  Similarly in Ex parte Tang (Appeal No. 2017-009438), the PTAB held that the game markings merely represent wagering game rules and indicate where cards and tokens should be placed, and does not find them to provide “an advance in gaming technology” (See page 8). 

4.	The claims do include some additional elements other than the limitations pertaining to the abstract idea of a set of rules, including:
 - playing cards with various indicia and game instructions, including virtual/digital versions.  
	However, when considered separately and in ordered combination, and within the context and character of the claims as a whole, these additional elements are not sufficient to amount to significantly more than the abstract idea of the set of rules that make up the card wagering game because they are conventional and widely prevalent in the gaming art.  The See Berkheimer v. HP Inc., 881 F.3d 1360 (Fed. Circ. 2018).  Examiner takes OFFICIAL NOTICE that card games using the aforementioned additional elements are old and well known in the art. Regarding the printed matter under step 2b analysis, the examiner reiterates the reasoning from above in step 2A, Prong Two.  From Ex parte Tang:
“the fact that the gaming table may include a physical layout design (printed matter) that merely reflects the abstract rules of the wagering game does not provide an inventive concept. See Appeal Br. 21. The design merely reflects the abstract wagering game rules in much the same way as a generic computer may implement abstract ideas without providing an inventive concept to transform the abstract ideas into a patent eligible application. See Alice, 573 U.S. at 223 (holding that the “mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention” merely by stating an abstract idea and adding the words “apply it” on a computer); see Smith, 815 F.3d at 819. Appellant presents no evidence that printed matter markings on an otherwise generic gaming table represents a technological advance in the gaming arts or that it facilitates a non-abstract process or even a wagering game beyond the obvious abstract idea of merely organizing human activity and personal interactions between people using wagering items and game cards by indicating the locations for these standard items on a game table. We are not persuaded that printed indicia relating to wagering game rules on a game table surface represents an innovation in the gaming industry” Appeal No. 2017-009438 at page 11
Thus, claims 12, 14-18, 21-30 are held to claim an abstract idea without sufficient limitations to transform the judicial exception into eligible subject matter, and therefore are rejected under 35 U.S.C. § 101.  

	



	
	Conclusion
See DuBarry (US Pub. No. 2019/0329124), Abraham (US Pub. No. 2018/0147481), Almarashda (US Pub. No. 2019/0351316) and Vosper, Sr. (US Pub. No. 2009/0152814). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DAVID DENNIS whose telephone number is (571)270-3538. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D DENNIS/Primary Examiner, Art Unit 3711